Case 19-01227-5-JNC       Doc 479 Filed 04/15/20 Entered 04/15/20 11:21:34           Page 1 of 5




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION


  IN RE:                                                )
                                                        )
  CAH ACQUISITION COMPANY 16, LLC d/b/a                 )     Case No. 19-01227-5-JNC
  HASKELL COUNTY COMMUNITY                              )
  HOSPITAL,                                             )     Chapter 11
                                                        )
                Debtor.                                 )

                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a copy of FOURTH INTERIM ORDER
 AUTHORIZING THE USE OF CASH COLLATERAL was served via electronic service
 through CM/ECF upon those who have registered for such service listed in Exhibit A on April 9,
 2020 and was served on those listed in Exhibit B by United States First Class Mail on April 15,
 2020.

        This the 15th day of April, 2020.

                                      WALDREP LLP

                                       /s/ Jennifer B. Lyday
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC State Bar No. 30454)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       Francisco T. Morales (NC Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                      Co-Counsel for the Trustee
Case 19-01227-5-JNC   Doc 479 Filed 04/15/20 Entered 04/15/20 11:21:34   Page 2 of 5




                        EXHIBIT A




                                        2
Case 19-01227-5-JNC      Doc 479 Filed 04/15/20 Entered 04/15/20 11:21:34            Page 3 of 5




                                    VIA Electronic Service

 Rayford K. Adams, III on behalf of Debtor

 Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.

 Rebecca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.

 Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.

 James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.

 Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.

 Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.

 Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Kirstin E. Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig

 John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
 Creditor Steven F. White, and Interested Party Rural Community Hospitals of America, LLC

 Jonathan E. Friesen on behalf of Creditor Wendy C. Phillips

 Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig

 Brian H. Smith on behalf of Creditor Complete Business Solutions Group, Inc.

 William Walt Pettit on behalf of Creditor Complete Business Solutions Group, Inc.

 Ross A. Plourde on behalf of Cohesive Healthcare Management and Consulting, LLC

 William P. Janvier on behalf of Boa Vida Foundation, Inc.




                                                3
Case 19-01227-5-JNC   Doc 479 Filed 04/15/20 Entered 04/15/20 11:21:34   Page 4 of 5




                         EXHIBIT B




                                        4
Case 19-01227-5-JNC           Doc 479 Filed 04/15/20 Entered 04/15/20 11:21:34                      Page 5 of 5



                                                  By U.S. Mail

  First Financial Corporate Leasing,   First Financial Corporate Leasing,   GEL Funding, LLC
  LLC                                  LLC                                  c/o Officer or Managing Agent
  c/o Officer or Managing Agent        c/o Richard Stebbins, Registered     5308 13th Avenue, Suite 324
  711 Kimberly Ave., Suite 160         Agent                                Brooklyn, NY 11219
  Placentia, CA 92870                  711 Kimberly Ave., Suite 160
                                       Placentia, CA 92870


  GEL Funding LLC                      Bridge Funding Capital, LLC          Bridge Funding Capital, LLC
  c/o Steven Berkovitch and Ariel      c/o Officer or Managing Agent        c/o Steven Berkovitch and Ariel
  Bouskila                             5308 13th Avenue, Suite 324          Bouskila
  Berkovitch & Bouskila, PLLC          Brooklyn, NY 11219                   Berkovitch & Bouskila, PLLC
  1330 6th Avenue, Suite 600B                                               1330 6th Avenue, Suite 600B
  New York, NY 10019                                                        New York, NY 10019
